Citation Nr: 0419682	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-33 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served in the Army National Guard from April 1964 
to April 1970 and from May 1974 to September 1981, to include 
for a period of active duty for training.  The veteran served 
in the Reserves from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the VA RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Disability of the right ankle was first shown many years 
after service and is not etiologically related thereto.


CONCLUSION OF LAW

A right ankle disability was not incurred in active service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  

In this case, the veteran filed his claim in August 2001, 
after the enactment of the VCAA.  The RO's initial 
unfavorable decision was made in January 2003, only after the 
veteran had been provided notice of the VCAA provisions in 
December 2001, in accordance with Pelegrini, supra.

In the December 2001 letter the RO advised the veteran of his 
role in the claims process and asked him to submit certain 
information.  The RO advised the veteran that evidence of a 
current right ankle disability and evidence that such was 
related to his service was needed to support his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter specifically explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records from Federal agencies, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records, and, for private 
records, to provide the appropriate release.  The RO also 
advised the veteran that a VA examination might be scheduled 
to obtain evidence relevant to his current disability status 
but that he could submit other evidence such as lay 
statements relevant to his right ankle problem.  
Additionally, the RO advised the veteran that he was 
ultimately responsible for providing information and evidence 
to VA and that he should advise VA as to any additional 
information or evidence he wanted considered in connection 
with his claim.  The veteran responded in June 2003, 
identifying VA treatment for his right ankle during service 
and recent treatment records from a private medical center.  
Additionally, in the January 2003 rating decision, the 
July 2003 statement of the case, and the September 2003 
supplemental statement of the case the RO notified the 
veteran of the evidence considered and the reasons and bases 
for the determination made in his claim.  In the statement of 
the case the RO included a recitation of governing laws and 
regulations, with reference to the United States Code 
provisions of the VCAA.  Finally, throughout his appeal the 
veteran has been provided with contact information in the 
event he had any additional evidence or information, or any 
questions, for VA.  Based on the above, the Board finds that 
the veteran has been afforded appropriate notice under the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records as well as 
VA treatment records identified by the veteran as pertinent 
to the appeal.  The veteran claims that he received treatment 
for his right ankle disability under his private insurance 
while he was employed at Kentucky Electric Steel.  These 
records could not be obtained, however, as the veteran 
informed the RO that the company went out of business and 
treatment records are no longer available.  The veteran also 
refers to treatment received at Fort Knox subsequent to his 
claimed right ankle injury; however, the RO has obtained all 
available service medical records and they only show 
treatment to his left ankle.  Additionally, the veteran was 
afforded a VA examination in May 2002 specific to the current 
nature and severity of his right ankle manifestations.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i).  In this 
case the only competent medical evidence suggesting a causal 
connection between a right ankle disability and service is 
based on an unsubstantiated history provided by the veteran.  
In the absence of any evidence of a right ankle injury or 
symptomatology in service or for many years thereafter, there 
is no competent basis upon which to conclude that current 
right ankle complaints are related to service many years 
earlier.  As such, no further examination is indicated in 
this appeal.  Furthermore, the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Service Connection

The United States will pay to any veteran compensation for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service-connected disability means that such disability was 
incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 C.F.R. § 3.1(k) (2003).  
The term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and 
(3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2003).  

Service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is 
not present during service, evidence of continuity of 
symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.

The veteran contends that his injured his right ankle during 
service when jumping over a ditch.

Service medical records reflect that the veteran sprained his 
left ankle in June 1981 after jumping over a ditch and that 
he required hospitalization.  In the veteran's own signed 
statement concerning the accident, he indicated that his 
"left ankle turned under."  A fellow officer confirmed in 
July 1981 that the veteran "injured his left ankle while on 
active duty."  Examination revealed swelling of the left 
lateral malleoli and tenderness, and the left foot was placed 
in a cast.  In a follow-up visit at a VA orthopedic clinic in 
August 1981, the veteran reported that he had "no problems" 
and "no pain," and he was authorized to return to normal 
activity, indicating that the injury to his left ankle was 
acute and transitory.  Neither the veteran nor any of his 
examiners made any mention of a right ankle disability in the 
service medical records.  One report, a "Statement of 
Medical Examination and Duty Status" dated in June 1981 
included the phrase, "...he twisted his right awkle" (sic).  
The top of that same record reported that the veteran injured 
his left ankle, consistent with the remaining records.  When 
reviewed in the context of the remaining service medical 
records, to include the veteran's own signed statements made 
contemporary to the injury, and particularly in light of the 
misspelling of the word "ankle" as "awkle", the Board 
finds that the one notation of a "right" as opposed to 
"left" ankle injury represents a typographical error.  

There is no evidence of complaints, findings or diagnosis of 
any left ankle disability, to include arthritis, within one 
year after discharge or for many years thereafter.

The June 2002 VA examination reports interprets a magnetic 
resonance imaging (MRI) study of the right ankle as showing 
degenerative changes, joint effusion and torn ligaments.  The 
VA examiner noted the veteran's account of having injured his 
right ankle in 1980 at Fort Campbell.  That examiner did not, 
however, have benefit of review of the claims file or the 
veteran's service medical records and did not offer an 
etiologic conclusion as to onset or causation of current 
right ankle disability.

The Board also notes that G. Thu, M.D., in a letter dated in 
August 2003, noted the veteran's right ankle degenerative 
changes and ligament injury and indicated the veteran re-
injured his ankle in June 2003.  In a clinical record Dr. Thu 
noted the veteran's history of an injury to the same ankle 
during service decades earlier and had had recurrent strains 
thereafter.  Similar to the VA examiner, Dr. Thu did not have 
benefit of review of the claims file or the veteran's service 
record.

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.  In this 
instance, both the VA examiner and the private physician 
noted the veteran's own reported history of an in-service 
injury to the right ankle.  As setout above, however, service 
records themselves clearly document that the injury was to 
the left and not to the right ankle.  There is no competent 
evidence documenting any in-service injury to the right ankle 
or showing that any right ankle disability was manifested 
during service.  Thus, to the extent the above-cited medical 
records suggest a causal connection between current right 
ankle disability and service, the Board finds that they lack 
probative value, being based entirely on the veteran's 
unsubstantiated history, a history that is inconsistent with 
available service records.

The evidence of a nexus between the veteran's service and a 
current right ankle disability is therefore limited to his 
own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between a current right ankle 
disability and service, the veteran is not entitled to 
service connection.  

The veteran points out that the RO referred to a right ankle 
injury in service in its January 2003 rating decision.  The 
Board is not bound by statements made by the RO in the course 
of the appeal and regrets any confusion caused by the RO's 
error.  The Board does note, however, that upon recognizing 
such error the RO corrected its statement, as shown in later 
documents such as the September 2003 supplemental statement 
of the case, which correctly sets out that the in-service 
injury was to the veteran's left ankle.

In sum, while the Board recognizes that the veteran currently 
has a right ankle disability, such was first manifested and 
complained of decades after service and there is no competent 
evidence based on an accurate consideration of the pertinent 
facts and history that attributes current right ankle 
disability to the veteran's service, to include any active 
duty for training or inactive duty for training period.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a right ankle disability.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right ankle disability is denied.


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



